February 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     MAYOR ANNISE PARKER, IN HER INDIVIDUAL AND OFFICIAL
                     CAPACITY, Appellant

NO. 14-13-00031-CV                          V.

                      AFEWORK HUNEGNAW, Appellee
                     ________________________________

      This cause, an appeal from the “ORDER GRANTING PLAINTIFF’S
MOTION FOR RECONSIDERATION OF DEFENDANT MAYOR ANNISE
PARKER’S MOTION FOR SUMMARY JUDGMENT,” signed December 17,
2012, was heard on the transcript of the record. We have inspected the record and
find no error in the order. We order the order of the court below AFFIRMED.

      We order appellant, Mayor Annise Parker, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.